Exhibit 10.48

 

ADD-VISION, INC.

SERIES B AND SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES B AND SERIES C PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made as of March 3, 2005, by and among Add-Vision, Inc., a Delaware
corporation (the “Company”), and the persons and entities listed on the attached
Schedule A who become signatories to this Agreement (each, an “Investor” and,
collectively, the “Investors”).

 

RECITALS

 

A. The Company’s Board of Directors has adopted the Amended and Restated
Certificate of Incorporation (the “Restated Certificate”) in the form attached
hereto as Exhibit A which, among other matters, establishes the rights,
preferences, and privileges of the Company’s $0.0001 par value Series B
Preferred Stock (the “Series B Preferred”) and the Company’s $0.0001 par value
Series C Preferred Stock (the “Series C Preferred”).

 

B. The Company desires to sell to the Investors up to 4,302,634 shares of Series
B Preferred (the “Series B Shares”) and 2,036,068 shares of Series C Preferred
(the “Series C Shares”, and together with the Series B Shares, the “Shares”),
and the Investors desire to purchase the Shares from the Company, subject to the
terms and conditions set forth in this Agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. Purchase and Sale of Preferred Stock.

 

1.1 Issuance of Preferred Stock. Subject to the terms and conditions of this
Agreement, the Company shall issue and sell to each Investor, and such Investor
agrees to purchase from the Company, such number and series of Shares designated
opposite such Investor’s name on Schedule A for the purchase price set forth on
Schedule A.

 

1.2 Closing. The initial closing of the purchase and sale of the Shares shall
take place at the offices of Allen Matkins Leck Gamble & Mallory LLP, Three
Embarcadero Center, 12th Floor, San Francisco, CA 94111, on March 3, 2005, at
11:00 a.m. (the “Closing”) or at such other place and time as the Company and
Majority Investors mutually agree. At the Closing, each Investor shall purchase
that number and series of Shares designated opposite such Investor’s name on
Schedule A for the purchase price set forth opposite such Investor’s name on
Schedule A. At the Closing, the Company shall deliver to each Investor a
certificate representing the Shares which that Investor is purchasing against
delivery to the Company by such Investor at the Closing of (a) an executed
counterpart of this Agreement and each applicable Transactional Agreement and
(b) the purchase price for such Shares as set forth on Schedule A by wire
transfer to the Company’s account at Bank of America, cancellation of
indebtedness or check payable to the Company, except that, in the case of the
purchase by Cambridge Display Technology Limited



--------------------------------------------------------------------------------

or an Affiliate thereof (“CDT”) of 4,302,634 shares of Series B Preferred, the
execution and delivery by CDT to the Company of the Licence Agreement shall
constitute payment in full for such Series B Shares; provided, however, that if
the rights to the “Uniax Patent” (as defined in the Licence Agreement) as
contemplated by Section 2.4 of the Licence Agreement have not been granted by
CDT on or prior to the Closing, then the Company shall deliver to CDT (a) a
certificate representing 2,151,317 shares of the Series B Shares on the Closing
and (b) a certificate representing an additional 2,151,317 shares of the Series
B Shares at a Subsequent Closing (as defined in Section 1.3 hereof) contingent
upon CDT’s grant of the rights to the Uniax Patent as contemplated by Section
2.4 of the Licence Agreement.

 

1.3 Subsequent Closings. If less than all of the Shares are sold at the Closing,
then the Company shall hold subsequent closings (each, a “Subsequent Closing”)
for the purchase and sale of such unsold Shares to, in the case of any such
Shares that are Series B Shares, CDT and, in the case of any such Shares that
are Series C Shares, to current stockholders of the Company or such other
persons as the Company may approve; provided, however, that (a) no such person
shall be a competitor of CDT, as determined in good faith by CDT upon
consultation with the Company based upon whether or not such person is engaged
or plans to be engaged in the development, manufacture or marketing of
light-emitting diode technology for use in flat panel displays and other
applications, including electroluminescent devices, photodetectors or
photovoltaics, and materials or components thereof, (b) if the Company has not
sold the full number of Series C Shares contemplated to be sold hereunder by
June 30, 2005 (or such later date as the Company may designate with the approval
of CDT, the “Final Closing Date”), the Company shall, to the extent necessary to
issue the full number of Series C Shares contemplated to be sold hereunder, (i)
issue Series C Shares in accordance with Section 2 of the “Convertible Notes”
(as defined in Section 6.12 hereof) and/or (ii) sell Series C Shares to Robert
Wood, the Company’s Chairman (or such other person or persons designated by Mr.
Wood, subject to clause (a) above), the purchase price for which shall be
provided from the amounts deposited pursuant to the Escrow Agreement, (c) no
Subsequent Closing for any Series C Shares may be held after the Final Closing
Date without the approval of CDT, and (d) no Series C Shares may be issued at a
price less than $1.23 per share without the approval of CDT. Upon the sale of
the full number of Series C Shares contemplated to be sold hereunder, CDT agrees
to promptly acknowledge notice thereof pursuant to the Escrow Agreement.
Schedule A shall be revised by the Company to reflect the sale of Shares at any
Subsequent Closing, with the purchasers of such Shares to be treated as
Investors for all purposes hereunder. At each Subsequent Closing, each new
Investor shall purchase that number and series of Shares designated opposite
such Investor’s name on Schedule A for the purchase price set forth opposite
such Investor’s name on Schedule A. At each Subsequent Closing, the Company
shall deliver to each new Investor a certificate representing the Shares which
that Investor is purchasing against delivery to the Company by such Investor at
such Subsequent Closing of (a) an executed counterpart of this Agreement and
each applicable Transactional Agreement and (b) the purchase price for such
Shares as set forth on Schedule A by wire transfer, cancellation of indebtedness
or check payable to the Company.

 

2



--------------------------------------------------------------------------------

2. Definitions. For purposes of this Agreement the following terms shall have
the following meanings:

 

2.1 “Affiliate” means with respect to any person or entity (a “Person”) any
Person which, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any partner,
officer, director, or member of such Person and any venture capital fund now or
hereafter existing which is controlled by or under common control with one or
more general partners or shares the same management company with such Person.

 

2.2 “CDT Side Letter” shall mean the side letter agreement between the Company
and CDT, dated as of the date of the Closing, in the form attached as Exhibit G
hereto.

 

2.3 “Chairman Letters” shall mean the letter or letters from Robert Wood, the
Company’s Chairman, reasonably satisfactory to CDT, as to certain
representations and the subordination of certain of the Company’s debt.

 

2.4 “Commission” shall mean the Securities and Exchange Commission.

 

2.5 “Company’s knowledge” shall mean the actual knowledge after reasonable
investigation of the officers of the Company.

 

2.6 “Environmental Laws” shall mean any law, regulation, or other applicable
requirement relating to (a) releases or threatened release of Hazardous
Substance; (b) pollution or protection of employee health or safety, public
health or the environment; or (c) the manufacture, handling, transport, use,
treatment, storage, or disposal of Hazardous Substances.

 

2.7 “Escrow Agreement” shall mean the agreement among the Company, Robert Wood,
the Company’s Chairman, and the escrow agent named therein, dated as of the date
of the Closing, in the form attached as Exhibit B hereto.

 

2.8 “Financial Statements” shall mean the Company’s unaudited balance sheet as
of December 31, 2004 and its unaudited statement of operations, stockholders’
equity and cash flows for the fiscal year then ended.

 

2.9 “GAAP” shall mean United States generally accepted accounting principles.

 

2.10 “Indemnification Agreement” shall mean the agreement between the Company
and certain directors of the Company, dated as of the date of the Closing, in
the form attached as Exhibit C hereto.

 

2.11 “Intellectual Property” shall mean patents, trade names, trademarks,
service marks, mask works, copyrights, trade secrets and any other intellectual
or industrial property rights recognized in any jurisdiction in the United
States or elsewhere, and any application for or registration of any of the
foregoing.

 

3



--------------------------------------------------------------------------------

2.12 “Key Employee” means any executive-level employee (including division
director and Vice President level positions) as well as any employee who either
alone or in concert with others develops, invents, programs or designs any
Intellectual Property (as hereinafter defined). As of the Closing, the Company’s
only Key Employee is Matthew Wilkinson.

 

2.13 “Licence Agreement” shall mean the Licence Agreement between the Company
and CDT, dated as of the date of the Closing, in the form attached as Exhibit D
hereto.

 

2.14 “Majority Investors” shall mean, at any time, the Investor(s) who purchase,
or are scheduled to purchase, a majority of the Shares, at such time.

 

2.15 “Material Adverse Event” shall mean a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, prospects or results of operations of the Company.

 

2.16 “Preferred Stock” shall mean the Series A Preferred (as defined in Section
3.2(a) hereof), the Series B Preferred and the Series C Preferred.

 

2.17 “Rights Agreement” shall mean the Investor Rights Agreement, dated as of
the date of the Closing, in the form attached as Exhibit E hereto.

 

2.18 “Schedule of Exceptions” shall mean the schedule of exceptions to the
representations and warranties of the Company in Section 3 of this Agreement.
The Schedule of Exceptions is attached as Schedule B hereto. The Schedule of
Exceptions is arranged in sections corresponding to the numbered and lettered
sections and subsections contained in Section 3 hereof, and the disclosures in
any section or subsection of the Schedule of Exceptions shall qualify other
sections and subsections in Section 3 hereof only to the extent it is readily
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections.

 

2.19 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

2.20 “Transactional Agreements” shall mean this Agreement, the Escrow Agreement,
the Indemnification Agreement, the Chairman Letters, the CDT Side Letter, the
Licence Agreement and the Rights Agreement.

 

3. Representations and Warranties of the Company to Investors. Except as set
forth in the Schedule of Exceptions, the Company hereby represents and warrants
to each Investor that:

 

3.1 Corporate Organization and Authority. The Company:

 

(a) is a corporation duly organized, validly existing, authorized to exercise
all its corporate powers, rights and privileges, and in good standing under the
laws of the State of Delaware;

 

4



--------------------------------------------------------------------------------

(b) has the corporate power and corporate authority to own and operate its
properties and to carry on its business as now conducted; and

 

(c) is qualified as a foreign corporation in all jurisdictions in which such
qualification is required; provided, however, that the Company need not be
qualified in a jurisdiction in which its failure to qualify would not constitute
a Material Adverse Event.

 

3.2 Capitalization. The Company’s authorized capital consists of:

 

(a) Preferred Stock. 9,500,000 shares of Preferred Stock, with a par value of
$0.0001 per share, of which 2,500,000 shares are designated as Series A
Preferred Stock (the “Series A Preferred”), 1,999,059 of which are duly and
validly issued, fully paid, non-assessable, and outstanding immediately prior to
the Closing, 4,500,000 shares are designated as Series B Preferred, none of
which shall be issued or outstanding immediately prior to the Closing, and
2,300,000 shares are designated as Series C Preferred, none of which shall be
issued or outstanding immediately prior to the Closing.

 

(b) Common Stock. 12,500,000 shares are designated as Common Stock (the “Common
Stock”), of which 880,153 shares are duly and validly issued, fully paid,
non-assessable, and outstanding immediately prior to the Closing, and 44,593
shares are designated as Class A Common Stock (the “Class A Common”), all of
which are duly and validly issued, fully paid, non-assessable, and outstanding
immediately prior to the Closing.

 

(c) Other Securities. The Company has reserved: (i) 4,302,634 shares of Series B
Preferred for issuance pursuant to the terms of this Agreement; (ii) 2,036,068
shares of Series C Preferred for issuance pursuant to the terms of this
Agreement; (iii) 2,500,000 shares of Common Stock for issuance upon conversion
of the authorized Series A Preferred; (iv) 4,500,000 shares of Common Stock for
issuance upon conversion of the authorized Series B Preferred; (v) 2,500,000
shares of Common Stock for issuance upon conversion of the authorized Series C
Preferred; (vi) 499,765 shares of Series A Preferred for issuance pursuant to
outstanding warrants; (vii) 237,356 shares of Common Stock for issuance pursuant
to outstanding warrants; and (viii) 600,000 shares of Common Stock for issuance
under the Company’s 2003 Stock Option/Stock Issuance Plan.

 

(d) Capitalization Table. Section 3.2 of the Schedule of Exceptions sets forth
the capitalization of the Company immediately following the Initial Closing,
including the number of shares of the following: (i) issued and outstanding
Common Stock; (ii) issued stock options; (iii) stock options not yet issued but
reserved for issuance; (iv) each series of Preferred Stock; and (v) warrants or
stock purchase rights, if any. Except for (A) the conversion privileges of the
Shares to be issued under this Agreement, (B) the rights provided in the Rights
Agreement, and (C) the securities and rights described in Section 3.2 of this
Agreement and Section 3.2 of the Schedule of Exceptions, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, to purchase or acquire from the Company any shares of Common Stock or
Preferred Stock, or any securities convertible into or exchangeable for shares
of Common Stock or Preferred Stock.

 

5



--------------------------------------------------------------------------------

(e) Rights and Restrictions. All outstanding shares of the Company’s Common
Stock and all shares of the Company’s Common Stock underlying outstanding
options are subject to (i) a right of first refusal in favor of the Company upon
any proposed transfer (other than transfers to any spouse, issue or spouse
thereof, trust for the benefit of such persons, or otherwise for estate planning
purposes); and (ii) a lock-up or market standoff agreement of not less than 180
days following the Company’s initial public offering pursuant to a registration
statement filed with the Commission under the Securities Act, subject to
extension as provided in Section 2.14 of the Rights Agreement. None of the
Company’s stock purchase agreements or stock option documents contains a
provision for acceleration of vesting (or lapse of a repurchase right) upon the
occurrence of any event or combination of events. The Company has never adjusted
or amended the exercise price of any stock options previously awarded, whether
through amendment, cancellation, replacement grant, repricing, or any other
means.

 

3.3 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

3.4 Corporate Power. The Company shall have at the Closing and at each
Subsequent Closing all requisite legal and corporate power and authority to
execute and deliver the Transactional Agreements to which it is a party, to sell
and issue the Shares hereunder, to issue the Common Stock issuable upon
conversion of the Shares, and to carry out and perform its obligations under the
terms of the Transactional Agreements to which it is a party.

 

3.5 Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, delivery, and performance of all obligations under the Transactional
Agreements to which it is a party, and for the authorization, issuance, and
delivery of the Shares and of the Common Stock issuable upon conversion of the
Shares has been taken. The Transactional Agreements to which it is a party
constitute legally binding and valid obligations of the Company enforceable in
accordance with their respective terms, except to the extent that such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application relating to or affecting
enforcement of creditors’ rights and laws concerning equitable remedies.

 

3.6 Validity of Shares. The Shares, when issued, sold, and delivered in
accordance with the terms and for the consideration expressed in this Agreement,
shall be duly and validly issued (including, without limitation, issued in
compliance with applicable federal and state securities laws), fully paid and
non-assessable. The Common Stock issuable upon conversion of the Shares has been
duly and validly reserved for issuance and, assuming such Common Stock is issued
to the Investors, upon issuance in accordance with the Restated Certificate,
shall be duly and validly issued, fully paid and non-assessable and shall be
free of any liens or encumbrances other than any liens or encumbrances created
by or imposed thereon by the holders; provided, however, that the Shares (and
the Common Stock issuable upon conversion thereof) shall be subject to
restrictions on transfer under state and/or federal securities laws.

 

6



--------------------------------------------------------------------------------

3.7 Financial Statements; Liabilities.

 

(a) The Company has delivered the Financial Statements to the Investors.

 

(b) The Financial Statements fairly and accurately present the Company’s
financial position as of those dates and the results of operations and changes
in its financial position for such periods then ended, and have been prepared in
accordance with GAAP applied on a consistent basis, subject in the case of the
unaudited financial statements to normal year-end adjustments.

 

(c) There are no debts, liabilities or claims against the Company, contingent or
otherwise, of a nature required to be reflected in a balance sheet prepared in
accordance with GAAP that are not currently reflected in the Financial
Statements, other than (i) debts, liabilities and claims that have been incurred
or otherwise arose in the ordinary course of business and which, individually or
in the aggregate, do not exceed $25,000, and (ii) debts, liabilities and claims
identified in Section 3.7 of the Schedule of Exceptions that have been incurred
after the date of such balance sheet. Section 3.7 of the Schedule of Exceptions
identifies all debts, liabilities and claims not reflected in such balance
sheet, by category or general description and, if ascertainable, the aggregate
amount thereof or maximum amount payable thereunder, together with the due dates
for payment of any such debts for money borrowed, other than any such debts,
liabilities and claims that have been incurred or otherwise arose after the date
of such balance sheet in the ordinary course of business and which, individually
or in the aggregate, do not exceed $25,000.

 

(d) The Company maintains and will continue to maintain, adhere to and enforce a
system of internal accounting controls that are effective in providing assurance
regarding the reliability of financial reporting and the preparation of
financial statements in accordance with GAAP.

 

3.8 Litigation. There is no action, suit, proceeding, or investigation pending
or, to the Company’s knowledge, threatened, nor is there any basis therefor
known to the Company, (a) that questions the validity of the Transactional
Agreements to which it is a party or the Company’s right to enter into the
Transactional Agreements to which it is a party or to consummate the
transactions contemplated thereby or (b) to the Company’s knowledge, that would
reasonably be expected to constitute, either individually or in the aggregate, a
Material Adverse Event. Neither the Company nor, to the Company’s knowledge, any
of its officers or directors, is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality that would reasonably be expected to
constitute, either individually or in the aggregate, a Material Adverse Event.
The foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefor known to
the Company) involving the prior employment of any of the Company’s employees,
their services provided in connection with the Company’s business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.

 

 

7



--------------------------------------------------------------------------------

3.9 Patents and Other Proprietary Rights. To the knowledge of the Company, the
Company owns or possesses sufficient legal rights to all Intellectual Property
as is necessary to the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, without any known conflict with, or
infringement of, the rights of others. To the Company’s knowledge, no product or
service marketed or sold (or proposed to be marketed or sold) by the Company
violates or will violate any license or conflict with or infringe any
intellectual property rights of any other party. Other than with respect to
commercially available software products under standard end-user object code
license agreements, there are no outstanding options, licenses, agreements,
claims, encumbrances or shared ownership interests of any kind relating to the
foregoing, nor is the Company bound by or a party to any options, licenses or
agreements of any kind with respect to the Intellectual Property of any other
person or entity. The Company has not received any communications alleging that
the Company has violated or, by conducting its business, would violate any of
the Intellectual Property of any other person or entity. The Company has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business. To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees (or persons it
currently intends to hire) made prior to their employment by the Company. Each
Key Employee has assigned to the Company all Intellectual Property rights he or
she owns that are related to the Company’s business as now conducted. Section
3.9 of the Schedule of Exceptions lists all Intellectual Property of the
Company. For purposes of this Section 3.9, the Company shall be deemed to have
knowledge of a patent right if the Company has actual knowledge of the patent
right or would be found to be on notice of such patent right as determine by
reference to United States patent laws.

 

3.10 Employee Matters.

 

(a) As of the date hereof, the Company employs three full-time employees and one
part-time employee and engages two consultants or independent contractors.

 

(b) To the Company’s knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would materially conflict
with the Company’s business. Neither the execution or delivery of the
Transactional Agreements to which it is a party, nor the carrying on of the
Company’s business by the employees of the Company, nor the conduct of the
Company’s business as now conducted and as presently proposed to be conducted,
will, to the Company’s knowledge, conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated.

 

8



--------------------------------------------------------------------------------

(c) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied with all applicable state
and federal equal employment opportunity laws and with other laws related to
employment, including those related to wages, hours, worker classification,
collective bargaining, and the payment and withholding of taxes and other sums
as required by law except where noncompliance with any applicable law would not
result in a Material Adverse Event. The Company has withheld and paid to the
appropriate governmental entity or is holding for payment not yet due to such
governmental entity all amounts required to be withheld from employees of the
Company and is not liable for any arrears of wages, taxes, penalties, or other
sums for failure to comply with any of the foregoing.

 

(d) To the Company’s knowledge, no Key Employee intends to terminate employment
with the Company or is otherwise likely to become unavailable to continue as a
Key Employee, nor does the Company have a present intention to terminate the
employment of any Key Employee. The employment of each employee of the Company
is terminable at the will of the Company. Except as set forth in Section 3.10 of
the Schedule of Exceptions or as required by law, upon termination of the
employment of any such employees, no severance or other payments will become
due. Except as set forth in Section 3.10 of the Schedule of Exceptions, the
Company has no policy, practice, plan, or program of paying severance pay or any
form of severance compensation in connection with the termination of employment
services.

 

(e) Section 3.10 of the Schedule of Exceptions sets forth each employee benefit
plan maintained, established or sponsored by the Company, or which the Company
participates in or contributes to, which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Company has made all
required contributions and has no liability to any such employee benefit plan,
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, and has complied in all material respects with all
applicable laws for any such employee benefit plan.

 

(f) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the knowledge of the Company, has sought to represent any of
the employees, representatives or agents of the Company. There is no strike or
other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could constitute a Material Adverse Event, nor is
the Company aware of any labor organization activity involving its employees.

 

(g) To the Company’s knowledge, none of the officers or directors of the Company
during the previous five years has been (i) subject to voluntary or involuntary
petition under the federal bankruptcy laws or any state insolvency law or the
appointment of a receiver, fiscal agent or similar officer by a court for his
business or property; (ii) convicted in a criminal proceeding or named as a
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (iii) subject to any order, judgment, or decree (not

 

9



--------------------------------------------------------------------------------

subsequently reversed, suspended, or vacated) of any court of competent
jurisdiction permanently or temporarily enjoining him from engaging, or
otherwise imposing limits or conditions on his engagement in any securities,
investment advisory, banking, insurance, or other type of business or acting as
an officer or director of a public company; or (iv) found by a court of
competent jurisdiction in a civil action or by the Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.

 

3.11 Governmental and Third Party Consents. Subject to the accuracy of
Investors’ representations in Section 4 of this Agreement, no consent, approval,
order, or authorization of, or registration, qualification, designation,
declaration, or filing with, any federal, state, local, or provincial
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except for
the (a) filing of the Restated Certificate, (b) timely filing of the notice
required pursuant to Section 25102(f) of the California Corporate Securities Law
of 1968, as amended, or Regulation D of the Securities Act, and (c) such other
filings as are required by the securities laws of those states in which
Investors are resident.

 

3.12 Permits. The Company has all franchises, permits, licenses, and any similar
governmental authority necessary for the conduct of its business as now being
conducted by it, the lack of which would constitute a Material Adverse Event,
and believes it can obtain, without undue burden or expense, any similar
authority for the conduct of its business as planned to be conducted. The
Company is not in default in any material respect under any of such franchises,
permits, license, or other similar authority.

 

3.13 Environmental and Safety Laws. Except as could not reasonably be expected
to constitute a Material Adverse Event (a) the Company is and has been in
compliance with all Environmental Laws; (b) there has been no release or
threatened release of any pollutant, contaminant or toxic or hazardous material,
substance or waste, or petroleum or any fraction thereof, (each, a “Hazardous
Substance”) on, upon, into or from any site currently or heretofore owned,
leased or otherwise used by the Company; (c) there have been no Hazardous
Substances generated by the Company that have been disposed of or come to rest
at any site that has been included in any published U.S. federal, state or local
“superfund” site list or any other similar list of hazardous or toxic waste
sites published by any governmental authority in the United States; and (d)
there are no underground storage tanks located on, no polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment used or stored on, and no hazardous waste
as defined by the Resource Conservation and Recovery Act, as amended, stored on,
any site owned or operated by the Company, except for the storage of hazardous
waste in compliance with Environmental Laws. The Company has made available to
the Investors true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.

 

3.14 Brokers and Finders. The Company has not retained any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.

 

10



--------------------------------------------------------------------------------

3.15 Compliance with Other Instruments. Except as could not reasonably be
expected to constitute a Material Adverse Event, the Company is not in violation
or default (a) of any provisions of its Restated Certificate or Bylaws, (b) of
any instrument, judgment, order, writ or decree, (c) under any note, indenture
or mortgage, or (d) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound that is required to be listed on the
Schedule of Exceptions, or, of any provision of federal or state statute, rule
or regulation applicable to the Company. The execution, delivery and performance
of the Transactional Agreements to which it is a party and the consummation of
the transactions contemplated by the Transactional Agreements to which it is a
party will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (i)
a default under any such provision, instrument, judgment, order, writ, decree,
contract or agreement or (ii) an event which results in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or material license
applicable to the Company.

 

3.16 Agreements; Actions.

 

(a) Except for the Transactional Agreements or as otherwise set forth in Section
3.16 of the Schedule of Exceptions, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in the aggregate in excess of $50,000, (ii) the
grant of rights to manufacture, produce, assemble, license, market, or sell its
products to any other person or affect the Company’s exclusive right to develop,
manufacture, assemble, distribute, market or sell its products, or (iii)
indemnification by the Company with respect to infringements of its Intellectual
Property.

 

(b) Except as otherwise set forth in Section 3.16 of the Schedule of Exceptions,
the Company has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iii) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory or the
disposal of its office equipment in the ordinary course of business.

 

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other person, firm or corporation.

 

(d) The Company has not engaged in the past three months in any discussion with
any representative of any corporation, partnership, trust, joint venture,
limited liability company, association or other entity, or any individual,
regarding (i) a sale of all or substantially all of the Company’s assets, or
(ii) any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person.

 

For the purposes of Section 3.16(a) above, all indebtedness, liabilities,
agreements, understandings, instruments, contracts and proposed transactions
involving the same person or entity (including persons or entities the Company
has reason to believe are affiliated with each other) shall be aggregated for
the purpose of meeting the individual minimum dollar amounts of such subsection.

 

 

11



--------------------------------------------------------------------------------

3.17 Conflicts of Interest.

 

(a) Other than (i) employee benefits, standard director and officer
indemnification agreements approved by the Board of Directors, and the purchase
of shares of the Company’s capital stock and the issuance of options to purchase
shares of the Company’s Common Stock, in each instance, approved by the Board of
Directors, and (ii) the Transactional Agreements, there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, or Key Employees, or any Affiliate thereof.

 

(b) The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than as set forth in Section
3.17 of the Schedule of Exceptions or in connection with expenses or advances of
expenses incurred in the ordinary course of business or employee relocation
expenses. None of the Company’s directors, officers or employees, or any
Affiliate of the foregoing (i) are, directly or indirectly, indebted to the
Company or, (ii) to the Company’s knowledge, have any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company except that directors, officers,
employees or stockholders of the Company and their respective Affiliates may own
stock in (but not exceeding two percent of the outstanding capital stock of)
publicly traded companies that may compete with the Company.

 

3.18 Rights of Registration and Voting Rights. Except as provided in the Rights
Agreement, the Company is not under any obligation to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding securities. To
the Company’s knowledge, except as contemplated in Schedule 3.18, no stockholder
of the Company has entered into any agreements with respect to the voting of
capital shares of the Company.

 

3.19 Absence of Liens. The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.

 

3.20 Changes. Since December 31, 2004, there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Event;

 

12



--------------------------------------------------------------------------------

(b) any damage, destruction or loss, whether or not covered by insurance, that
would constitute a Material Adverse Event;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not constitute a Material Adverse
Event;

 

(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

 

(g) any resignation or termination of employment of any officer or Key Employee
of the Company;

 

(h) any sale, assignment or transfer of any Intellectual Property that could
reasonably be expected to result in a Material Adverse Event;

 

(i) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;

 

(j) to the Company’s knowledge, any other event or condition of any character,
other than events affecting the economy or the Company’s industry generally,
that could reasonably be expected to result in a Material Adverse Event; or

 

(k) any arrangement or commitment by the Company to do any of the things
described in this Section 3.20.

 

3.21 Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes dues and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.

 

3.22 Insurance. Section 3.22 of the Schedule of Exceptions provides a complete
list of the Company’s insurance policies currently in effect.

 

3.23 Confidential Information and Invention Assignment Agreements. Each current
Key Employee and officer of the Company has executed an agreement with the
Company regarding confidentiality and proprietary information substantially in
the form or forms delivered

 

13



--------------------------------------------------------------------------------

to counsel for the Investors (the “Confidential Information Agreements”). Each
consultant to the Company has executed and delivered to the Company an agreement
providing for the assignment of inventions and protection of Company
confidential information in substance materially equivalent to the Confidential
Information Agreements. No current Key Employee, officer or consultant of the
Company has excluded works or inventions from his or her assignment of
inventions pursuant to such agreements. The Company is not aware that any of its
Key Employees, officers or consultants is in violation thereof.

 

3.24 Corporate Documents. The Restated Certificate and Bylaws of the Company are
in the form provided to the Investors. The copy of the minute books of the
Company provided to the Investors contains minutes of all meetings of directors
and stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

 

3.25 Real Property Holding Corporation. The Company is not now and has never
been a “United States real property holding corporation” as defined in the Code
and any applicable regulations promulgated thereunder. The Company has filed
with the Internal Revenue Service all statements, if any, with its United States
income tax returns which are required under such regulations.

 

3.26 Disclosure. The Company has made available to the Investors all the
information reasonably available to the Company that the Investors have
requested for deciding whether to acquire the Shares, including certain of the
Company’s projections describing its proposed business plan (the “Business
Plan”). To the Company’s knowledge, no representation or warranty of the Company
contained in this Agreement, as qualified by the Schedule of Exceptions, and no
certificate furnished or to be furnished to Investors at the Closing contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The
Business Plan was prepared in good faith; however, the Company does not warrant
that it will achieve any results projected in the Business Plan. It is
understood that this representation is qualified by the fact that the Company
has not delivered to the Investors, and has not been requested to deliver, a
private placement or similar memorandum or any written disclosure of the types
of information customarily furnished to purchasers of securities.

 

3.27 Facilitating Compliance. The Company will perform such acts as CDT shall
request as reasonably necessary or advisable to permit CDT to comply with all
laws and regulations applicable to U.S. publicly reporting companies, including
but not limited to (a) the Securities Act and the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, (b) the Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Commission promulgated thereunder, including but not limited to the
implementation or modification by the Company of such internal control structure
and procedures for financial reporting as CDT reasonably requires for its
compliance with Section 404 thereof, and (c) the Nasdaq Marketplace Rules.

 

14



--------------------------------------------------------------------------------

4. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, represents and warrants to the Company as follows:

 

4.1 Authorization. When executed and delivered by such Investor, and assuming
execution and delivery by the Company, the Transactional Agreements to which
such Investor is a party shall each constitute a valid obligation of such
Investor, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies, or
(b) to the extent the indemnification provisions contained in the Investor
Rights Agreement or the Indemnification Agreement may be limited by applicable
federal or state securities laws.

 

4.2 Brokers and Finders. The Investor has not retained any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.

 

4.3 Investment. This Agreement is made with such Investor in reliance upon its
representation to the Company, which by such Investor’s execution of this
Agreement, Investor hereby confirms, that the Shares to be received by such
Investor shall be acquired for investment for Investor’s own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and that such Investor has no present intention of selling, granting
any participation in, or otherwise distributing any of the Shares. By executing
this Agreement, such Investor further represents that it has no contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to such person or to any third person, with respect to any
of the Shares.

 

4.4 No Public Market. Such Investor understands and acknowledges that the
offering of the Shares pursuant to this Agreement shall not be registered under
the Securities Act on the grounds that the offering and sale of securities
contemplated by this Agreement are exempt from registration pursuant to Section
4(2) or Section 3(b) of the Securities Act, and that the Company’s reliance upon
such exemption is predicated upon such Investor’s representations as set forth
in this Agreement. Such Investor further understands that no public market now
exists for any of the securities issued by the Company and that the Company has
given no assurances that a public market shall ever exist for the Company’s
securities.

 

4.5 Limitations on Transferability. Such Investor covenants that in no event
shall it dispose of any of the Shares (other than pursuant to Rule 144
promulgated by the Commission under the Securities Act (“Rule 144”) or any
similar or analogous rule or pursuant to the terms of the Rights Agreement)
unless and until (a) such Investor shall have notified the Company of the
proposed disposition and shall have furnished the Company with a statement of
the circumstances surrounding the proposed disposition, and (b) if requested by
the Company, such Investor shall have furnished the Company with an opinion of
counsel satisfactory in form and substance to the Company and the Company’s
counsel to the effect that (x) such disposition shall not require registration
under the Securities Act and (y) appropriate action necessary for compliance
with the Securities Act and any applicable state, local, or foreign law has been
taken. Notwithstanding the limitations set forth in the foregoing sentence, if
such Investor is a

 

15



--------------------------------------------------------------------------------

partnership it may transfer Shares to its constituent partners or a retired
partner of such partnership who retires after the date hereof, or to the estate
of any such partner or retired partner or transfer by gift, will, or intestate
succession to any such partner’s spouse or lineal descendants or ancestors
without the necessity of registration or opinion of counsel if the transferee
agrees in writing to be subject to the terms of this Agreement to the same
extent if such transferee were an Investor; provided, however, that Investor
hereby covenants not to effect such transfer if such transfer either would
invalidate the securities laws exemptions pursuant to which the Shares were
originally offered and sold or would itself require registration and/or
qualification under the Securities Act or applicable state securities laws. Each
certificate evidencing the Shares transferred as above provided shall bear the
appropriate restrictive legends set forth in Section 5 of this Agreement, except
that such certificate shall not bear such legend if the transfer was made in
compliance with Rule 144 or if the opinion of counsel referred to above is to
the further effect that such legend is not required in order to establish
compliance with any provisions of the Securities Act.

 

4.6 Experience. Such Investor represents that: (a) it has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Shares; (b) it has
received all of the information that it has requested from the Company and that
it considers necessary or appropriate for deciding whether to obtain the Shares;
(c) it has had the opportunity to discuss the Company’s business, management,
and financial affairs with the Company’s management, (d) it has the ability to
bear the economic risks of its prospective investment; and (e) it is able,
without materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss on its investment.

 

4.7 Accredited Investor. Such Investor presently qualifies and shall as of the
Closing and each Subsequent Closing in which it participates qualify as an
“accredited investor” within the meaning of Regulation D of the rules and
regulations promulgated under the Securities Act.

 

4.8 Confidentiality. Such Investor agrees that it shall keep confidential and
shall not use, disclose or divulge any information which such Investor may
obtain from the Company, pursuant to financial statements, reports and other
materials submitted by the Company as required hereunder or under any other
documents, or pursuant to information rights granted under the Rights Agreement
or any other documents, unless such information is known, or until such
information becomes known, to the public through no act or omission of such
Investor or its agents, or unless the Company gives written consent to such
Investor’s release of such information, except that no such written consent
shall be required (and such Investor shall be free to release such information)
if such information is to be provided to such Investor’s counsel or accountant,
or to an officer, director, general partner, limited partner, shareholder or
stockholder, investment counselor or advisor, or employee of such Investor with
a need to know such information; provided that any such counsel, accountant,
officer, director, general partner, limited partner, shareholder or stockholder,
investment counselor or advisor, or employee shall be bound by the provisions of
this Section 4.8. Notwithstanding the foregoing, this Section 4.8 shall not
apply (a) to information which such Investor rightfully obtains from a third
party with the right to make such disclosure, provided that such Investor
complies with the restrictions

 

16



--------------------------------------------------------------------------------

imposed by the third party, (b) to information which is in such Investor’s
possession prior to the time of disclosure by the Company and is not subject to
a confidentiality obligation, and (c) to the minimum extent the disclosure of
such information is required by or reasonably considered advisable by such
Investor under law, governmental or regulatory authority or court order,
including in connection with reports filed with the Commission under Securities
Act and the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, provided that when
feasible such Investor shall provide to the Company notice thereof and a
reasonable opportunity to seek confidential treatment of such information, it
being understood, however, that the filing with the Commission by such Investor
of this Agreement (with the Schedules and Exhibits redacted) and the Licence
Agreement shall not be subject to the obligation to provide the Company with
such notice nor to the right of the Company to seek such confidential treatment.

 

5. Legends.

 

5.1 Federal Legends. All certificates evidencing the Shares shall bear such
restrictive legends as the Company and the Company’s counsel deem necessary or
advisable under applicable law or pursuant to this Agreement, including, without
limitation, the following:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE “RESTRICTED
SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY
NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (I) IN
CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE ACT, OR (II) IN COMPLIANCE WITH RULE 144, OR (III) PURSUANT TO AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE CORPORATION, THAT SUCH REGISTRATION OR
COMPLIANCE IS NOT REQUIRED AS TO SAID SALE, OFFER OR DISTRIBUTION.”

 

5.2 Other Legends. The certificates evidencing the Shares shall also bear any
legend required by the Commissioner of Corporations of the State of California
or required pursuant to any state, local, or foreign law governing such
securities.

 

6. Conditions of Investors’ Obligations at Closing. The obligations of each
Investor under Section 1 of this Agreement are subject to the fulfillment at or
before the Closing and each Subsequent Closing of each of the following
conditions, any of which may be waived in writing by such Investor:

 

6.1 Representations and Warranties. The representations and warranties of the
Company and its Affiliates contained in Section 3 of this Agreement and in the
Transactional Agreements shall be true and complete on and as of the date of the
Closing and each Subsequent Closing, as applicable, with the same effect as if
made on and as of the date of the Closing or each Subsequent Closing, as
applicable.

 

17



--------------------------------------------------------------------------------

6.2 Performance. The Company shall have performed or fulfilled in all material
respects all agreements, obligations, and conditions contained herein required
to be performed or fulfilled by the Company before the Closing and each
Subsequent Closing, and the President of the Company shall deliver to such
Investor at such Closing a certificate, dated the date of such Closing,
certifying that the conditions specified in Section 6 hereof have been
fulfilled, as well as that the representations and warranties of the Company
contained in Section 3 hereof shall be true and complete with the same effect as
if made on and as of the date of the Closing, in each case on and as of the date
of the Closing.

 

6.3 Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or any state that
are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be duly obtained effective as of the Closing
and each Subsequent Closing.

 

6.4 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of the State of Delaware, and the Restated
Certificate shall be in full force and effect on the Closing and each Subsequent
Closing.

 

6.5 Transactional Agreements. The Company shall have executed and delivered to
such Investor all of the Transactional Agreements to which such Investor is a
party.

 

6.6 Repayment of Debt. The Company shall have repaid all of its liabilities,
debt and claims that are due at or before the Closing and each Subsequent
Closing, as applicable, as and to the extent specified in Section 3.7 of the
Schedule of Exceptions, and shall furnish satisfactory evidence thereof to such
Investor.

 

6.7 Opinion of Company Counsel. Such Investor shall have received from Allen
Matkins Leck Gamble & Mallory LLP, counsel for the Company, an opinion, dated as
of the Closing, and, in the case of any Subsequent Closing for Series B Shares,
dated as of the date of such Subsequent Closing for Series B Shares, in
substantially the form attached as Exhibit F hereto.

 

6.8 Board of Directors. Immediately following the Closing, the authorized size
of the Board shall be six, and the Board shall be comprised of at least two
directors appointed by CDT.

 

6.9 Secretary’s Certificate. The Secretary of the Company shall have delivered
to such Investor at the Closing a certificate certifying (i) the Bylaws of the
Company, (ii) resolutions of the Board of Directors of the Company approving the
Transactional Agreements to which the Company is a party and the transactions
contemplated under the Transactional Agreements, and (iii) resolutions of the
stockholders of Company approving the Restated Certificate.

 

6.10 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to such
Investor, and such Investor (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

 

18



--------------------------------------------------------------------------------

6.11 Preemptive Rights. The Company shall have fully satisfied (including with
respect to rights of timely notification) or obtained enforceable waivers in
respect of any preemptive or similar rights directly or indirectly affecting any
of its securities.

 

6.12 Delivery of Convertible Notes. Robert Wood, the Company’s Chairman, shall
have made loans to the Company in the aggregate amount of $500,000, mandatorily
convertible into Series C Shares, evidenced by convertible notes (the
“Convertible Notes”) in form and substance satisfactory to CDT, which such
Convertible Notes shall not be waived, amended or otherwise modified without the
consent of CDT and the parties thereto.

 

6.13 CDT Side Letter. CDT shall have received from the Company a side letter
agreement, dated as of the Closing, in substantially the form attached as
Exhibit G hereto.

 

7. Conditions of the Company’s Obligations at Closing. The obligations of the
Company under Section 1 of this Agreement to each Investor are subject to the
fulfillment at or before the Closing and each Subsequent Closing of each of the
following conditions, any of which may be waived in writing by the Company:

 

7.1 Representations and Warranties. The representations and warranties of such
Investor contained in Section 4 of this Agreement shall be true in all material
respects on and as of the Closing and each Subsequent Closing with the same
effect as if made on and as of the Closing.

 

7.2 Blue Sky Compliance. The Company shall have complied with and be effective
under the securities laws of the State of California and any other applicable
states as necessary to offer and sell the Shares to such Investor.

 

7.3 Restated Certificate. The Restated Certificate shall have been filed with
the Secretary of State of the State of Delaware and shall be in full force and
effect on the Closing.

 

7.4 Licence Agreement. The Company and CDT shall have entered into the Licence
Agreement.

 

7.5 Rights Agreement. The Company and such Investor shall have entered into the
Rights Agreement.

 

7.6 Legal Matters. All material matters of a legal nature which pertain to the
Transactional Agreements and the transactions contemplated hereby and thereby
shall have been reasonably approved by counsel to the Company.

 

19



--------------------------------------------------------------------------------

8. Miscellaneous.

 

8.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, excluding those laws that
direct the application of the laws of another jurisdiction.

 

8.2 Headings. The headings of the sections of this Agreement are for convenience
and shall not be considered in construing or determining the interpretation of
this Agreement.

 

8.3 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be conclusively deemed effectively given upon personal
delivery or delivery by courier, or on the first business day after transmission
if sent by confirmed facsimile transmission or electronic mail transmission, or
five days after deposit in the United States mail, by registered or certified
mail, postage prepaid, addressed (a) if to the Company, as set forth below the
Company’s name on the signature page of this Agreement, and (b) if to an
Investor, at such Investor’s address as set forth below such Investors name on
the signature pages of this Agreement, or at such other address as the Company
or such Investor may designate by 10 days’ advance written notice to the other
parties hereto.

 

8.4 Survival of Warranties. Subject to applicable statutes of limitations, the
warranties and representations of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and any Subsequent Closing; provided, however, that such
representations and warranties need only be accurate as of the date of such
execution and delivery and as of the Closing and any Subsequent Closing.

 

8.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of, or a written instrument signed by; (a) the Company and (b)
persons who after the Closing shall hold a majority of the aggregate of (i) the
then outstanding Shares purchased pursuant to this Agreement and (ii) the then
outstanding Common Stock into which such Shares have been converted, other than
Common Stock which has been sold to the public. Any amendment or waiver effected
in accordance with this Section 8.5 shall be binding upon the Company and the
Investors and their respective successors and assigns. Notwithstanding the
foregoing, the Company may amend Schedule A of this Agreement to add new
Investors at Subsequent Closings, in accordance with Section 1.3 of this
Agreement.

 

8.6 California Securities Laws. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION
BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

 

20



--------------------------------------------------------------------------------

8.7 Finders’ Fees. Each of the Company and the Investors shall indemnify the
other against all liabilities incurred by the indemnifying party with respect to
claims related to investment banking or finders’ fees in connection with the
transactions contemplated by this Agreement, arising out of arrangements between
the party asserting such claims and the indemnifying party, and all costs and
expenses (including reasonable fees of counsel) of investigating and defending
such claims, for which the indemnifying party or any of its officers, employee
or representatives is responsible.

 

8.8 Expenses. The Company and the Investors shall bear their respective legal
and other fees and expenses with respect to this Agreement and the transactions
contemplated hereby.

 

8.9 Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of the Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

8.10 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

8.11 Entire Agreement; Successors and Assigns. This Agreement (and the Schedules
and Exhibits hereto) constitutes the entire agreement of the parties with regard
to the subject matter hereof and supersedes any and all prior negotiations,
correspondence, understandings and agreements among the parties regarding the
subject matter hereof. Subject to the exceptions specifically set forth in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective executors, administrators, heirs,
successors, and assigns of the parties.

 

8.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Series B and Series C
Preferred Stock Purchase Agreement as of the date first above written.

 

Company:   ADD-VISION, INC.     a Delaware corporation    

/s/ Matthew C. Wilkinson

--------------------------------------------------------------------------------

    Matthew C. Wilkinson     President and Chief Executive Officer     Address:
  1500 Green Hills Rd., Suite 206         Scotts Valley, CA 95066 Investors:  
CAMBRIDGE DISPLAY TECHNOLOGY LIMITED    

/s/ Stephen Beverley John Chandler

--------------------------------------------------------------------------------

    Stephen Beverley John Chandler     Director     Address:   Building 2020    
    Cambourne Business Park         Cambridge CB3 6DW         United Kingdom